      Case 2:18-cv-00369 Document 1-5 Filed on 10/23/18 in TXSD Page 1 of 3




                 XHIBIT



682677 v1
      Case 2:18-cv-00369 Document 1-5 Filed on 10/23/18 in TXSD Page 2 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

FRENCH ELLISON TRUCK CENTER,                   §
LLC,                                           §
                                               §
                            Plaintiff,         §
                                               §       CASE NO. 2:18-CV-369
              vs.                              §
                                               §       (ON REMOVAL FROM THE 214TH
SOUTH TEXAS TRUCK CENTERS, LLC,                §       JUDICIAL DISTRICT COURT,
MIKE STRICKER, EDWARD HERNANDEZ,                       CAUSE NO 2018DCV-3345-F
                                               §
ALYSSA ROSENBAUM, and                                  NUECES COUNTY, TEXAS)
                                               §
JASON MIMS                                     §
                                               §
                            Defendants.        §




                        LIST OF ALL PARTIES AND COUNSEL


                    PARTY                                       COUNSEL


 Plaintiff: French Ellison Truck Center, LLC   Richard G. Garza
                                               Texas Bar No. 07737200
                                               Matthew J. Swantner
                                               Texas Bar No. 24066169
                                               Amanda N. Crouch
                                               Texas Bar No. 24077401
                                               JACKSON WALKER LLP
                                               112 East Pecan Street, Suite 2400
                                               San Antonio, Texas 78205
                                               Telephone:     (210) 978-7700
                                               Facsimile:     (210) 978-7790
                                               Email: rgarza@jw.com
                                                      jstruble@jw.com
                                                      acrouch@jw.com




682677 v1
      Case 2:18-cv-00369 Document 1-5 Filed on 10/23/18 in TXSD Page 3 of 3




                                              Sonila Themeli
                                              Texas Bar No. 24073588
                                              SDTX ID No. 2828237
                                              SHOOK, HARDY & BACON L.L.P.
                                              600 Travis Street, Suite 3400
                                              Houston, Texas 77002
                                              Telephone:     (713) 227-8008
                                              Facsimile:     (713) 227-9508
 Defendants: South Texas Truck Centers,       Email: sthemeli@shb.com
 LLC, Mike Stricker, Edward Hernandez,
 Alyssa Rosenbaum, and Jason Mims             Justin Johl (to be admitted pro hac vice)
                                              Jessica A.E. McKinney (to be admitted pro
                                              hac vice)
                                              SHOOK, HARDY & BACON L.L.P.
                                              2555 Grand Blvd.
                                              Kansas City, Missouri 64108-2613
                                              Telephone:      (816) 474-6550
                                              Facsimile:      (816) 421-5547
                                              Email: jjohl@shb.com
                                                      jamckinney@shb.com




                                          2
682677 v1
